Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-25-2008

J&J Mobile Home Park v. Bell
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1057




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"J&J Mobile Home Park v. Bell" (2008). 2008 Decisions. Paper 1531.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1531


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 07-1057
                                       ___________

                            J&J MOBILE HOME PARK INC.

                                               v.

                                 JAMES SONNY BELL,
                                                        Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                         (D.C. Civil Action No. 06-cv-00575)
                      District Judge: Honorable Sue L. Robinson
                      ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   February 12, 2008

                Before: AMBRO, FUENTES and FISHER, Circuit Judges

                            (Opinion filed: February 25, 2008)
                                      ___________

                                        OPINION
                                       ___________

PER CURIAM

       Appellant, James Bell, appeals from the District Court’s order summarily

remanding his case to the state court. For the reasons that follow, we will affirm.

       Bell filed a petition for removal with the United States District Court for the
District of Delaware, seeking removal of a civil action from the Delaware state court.

After reviewing Bell’s removal petition, the District Court determined that the petition

failed to comply with the statutory requirements under 28 U.S.C. § 1446(a) because the

required state court documents were not attached. The District Court provided Bell with

an opportunity to submit the required documents and notified Bell that failure to do so

would result in a remand to the state court. Thereafter, Bell filed an amended petition of

removal. Upon review of Bell’s amended petition, the District Court concluded that Bell

had failed to allege a case for removal and that Bell’s petition again failed to comply with

§ 1446(a)’s statutory requirements. As a result, the District Court summarily remanded

the case to the state court.

       Because Bell seeks removal pursuant to 28 U.S.C. § 1443, we have jurisdiction

over this appeal pursuant to 28 U.S.C. § 1447(d). See Davis v. Glanton, 107 F.3d 1044,

1047 (3d Cir. 1997).

       The District Court concluded that remand of Bell’s case was warranted, in part,

because his petition failed to sufficiently allege a case for removal. We agree. Bell fails

to assert any basis on which he will be denied equal protection in the Delaware state

courts. See 28 U.S.C. § 1443. His petition simply asserts that he is entitled to removal of

his case because he will not be treated equally in the State of Delaware and because he

will not get a fair trial due to the color of his skin. (Petr.’s Notice of Removal 3). “A

removal petition under Section 1443 must allege a specific right under a law in terms of



                                              2
racial equality and a denial of that right in state court.” Pennsylvania ex rel. Gittman v.

Gittman, 451 F.2d 155, 156 (3d Cir. 1971). Bell’s petition alleges neither. Taking all the

allegations in the petition for removal as true, Bell has failed to demonstrate that he is

entitled to removal pursuant to 28 U.S.C. § 1443. See id.

       For the foregoing reasons, we will affirm the judgment of the District Court.

Appellant’s “Motion to Move Back in the Mobile home located at Lot “35", J&J Trailer

Park of Felton, Del.,” and a Motion to Expand the Record are denied.